FILE COPY




                                   No. 07-13-00286-CR


Sammy Vidales                                §     From the 137th District Court
 Appellant                                           of Lubbock County
                                             §
v.                                                 May 15, 2015
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 15, 2015, it is ordered, adjudged

and decreed that the portion of the verdict and judgment of the trial court pertaining to

Appellant’s conviction be affirmed, while the portion of the verdict and judgment of the

trial court pertaining to Appellant’s punishment be reversed and this cause be remanded

to the trial court for a new punishment trial pursuant to article 44.29(b) of the Texas

Code of Criminal Procedure.

       It is further ordered that Appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo